Mr. Justice Dever delivered the opinion of the court. 2. Interpleader, § 2*—when propriety of hill of may not he raised. Where defendants to a bill of interpleader interplead without objection and go to trial on the issue, it is too late to raise the objection that the case is not a proper one for a bill of inter-pleader. 3. Interpleader, § 14*—when cross-Mil does not lie. On 'a bill of interpleader as to certain warrants for payment of money out of a certain special assessment fund in complainant’s possession, in which complainant and one of the defendants disclaimed as to such warrants, held that a cross-bill by such defendant as to other portions of such fund than relates to such warrants would not lie.